Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	 		
Claim Rejections Withdrawal
Applicant’s amendment of Claim 11 is acknowledged. Thus, the rejection under 35 U.S.C. 112 is withdrawn. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Patent Pub. No. 2011/0049509) of record, in view of Zhang (U.S. Patent No. 6,607,947) of record, in view of Shimizu (U.S. Patent Pub. No. 2011/0254062) of record.
		Regarding Claim 1

		Takahashi fails to disclose “the first insulating layer including a first doping region including fluorine; the first doping region being a part of the first insulating layer, the second insulating layer including a second doping region including fluorine, the second doping region being a part of the second insulating layer, and the first doping region and the second doping region directly contacting each other”.
		FIG. 4 of Zhang discloses a similar plurality of insulating layers, comprising: a first insulating layer (12) layer including a first doping region including fluorine; and a second insulating layer (15) layer including a second doping region including fluorine, and the first doping region and the second doping region directly contacting each other (Claim 16) with the semiconductor layer (13) therebetween.
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Takahashi, as taught by Zhang.  The ordinary artisan would have been motivated to modify Takahashi in the above manner for the purpose of enhancing speed and improving reliability (Col. 2, Lines 64-67 of Zhang).

	FIG. 4C of Shimizu discloses a similar plurality of insulating layers, comprising: a first insulating layer including a first doping region including fluorine; and a second insulating layer including a second doping region including fluorine, wherein the first doping region being a part of the first insulating layer, the second doping region being a part of the second insulating layer, the first doping region and the second doping region directly contacting each other. 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Takahashi, as taught by Shimizu.  The ordinary artisan would have been motivated to modify Takahashi in the above manner the purpose of realizing low-threshold operation (Para. 9 of Shimizu).

		Regarding Claim 2
		Modified Takahashi discloses the first insulating layer and the second insulating layer include a gate contact hole commonly defined therein, and the second gate electrode is connected to the first gate electrode at the gate contact hole commonly defined in the fluorine-doped first and second insulating layers. 

		Regarding Claim 7


		Regarding Claim 8
		The recitation “a hydrogen content of the semiconductor layer of the switching element is less than about 3 mol%” is only a statement of the inherent properties of the device. Modified Takahashi discloses a substantially identical device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. 

		Regarding Claim 21
		Modified Takahashi discloses the first doping region is spaced apart from the second doping region, with the semiconductor layer therebetween. 

		Regarding Claim 22
		FIG. 4 of Takahashi discloses the first insulating layer and the second insulating layer include silicon oxide or silicon nitride [0029, 0037]. 

Claims 1, 11, 12, 17-19 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Pub. No. 2016/0149052) of record, in view of Zhang (U.S. Patent No. 6,607,947) of record, in view of Shimizu (U.S. Patent Pub. No. 2011/0254062) of record.
		Regarding Claim 1
		FIG. 2 of Ahn discloses a thin film transistor array panel comprising: a substrate (110); and a switching element on the substrate, the switching element comprising: a first gate electrode (125) and a second gate electrode (1551) connected to each other [0063]; a semiconductor layer (130) between the first gate electrode and the second gate electrode; and a plurality of insulating layers between the first gate electrode and the second gate electrode, the plurality of insulating layers comprising a first insulating layer (141) and a second insulating layer (142) facing each other with the semiconductor layer therebetween.
		Ahn fails to explicitly disclose “the first insulating layer including a first doping region including fluorine; the first doping region being a part of the first insulating layer, the second insulating layer including a second doping region including fluorine, the second doping region being a part of the second insulating layer, and the first doping region and the second doping region directly contacting each other”.
		FIG. 4 of Zhang discloses a similar plurality of insulating layers, comprising: a first insulating layer (12) layer including a first doping region including fluorine; and a second insulating layer (15) layer including a second doping region including fluorine, and the first doping region and the second doping region directly contacting each other (Claim 16) with the semiconductor layer (13) therebetween.

		Ahn as modified by Zhang explicitly fails to disclose “the first doping region being a part of the first insulating layer”; “the second doping region being a part of the second insulating layer, and the first doping region and the second doping region directly contacting each other”.
	FIG. 4C of Shimizu discloses a similar plurality of insulating layers, comprising: a first insulating layer including a first doping region including fluorine; and a second insulating layer including a second doping region including fluorine, wherein the first doping region being a part of the first insulating layer, the second doping region being a part of the second insulating layer, the first doping region and the second doping region directly contacting each other. 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Ahn, as taught by Shimizu.  The ordinary artisan would have been motivated to modify Ahn in the above manner the purpose of realizing low-threshold operation (Para. 9 of Shimizu).
		
		Regarding Claim 11
		FIG. 2 of Ahn discloses a display device comprising: a substrate (110); a switching element on the substrate, the switching element comprising: a first gate electrode (125) and a second gate electrode (1551) connected to each other [0063]; a 
		Ahn fails to explicitly disclose “the first insulating layer including a first doping region including fluorine; the first doping region being a part of the first insulating layer, the second insulating layer including a second doping region including fluorine, the second doping region being a part of the second insulating layer, and the first doping region and the second doping region directly contacting each other”.
		FIG. 4 of Zhang discloses a similar plurality of insulating layers, comprising: a first insulating layer (12) layer including a first doping region including fluorine; and a second insulating layer (15) layer including a second doping region including fluorine, 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Ahn, as taught by Zhang.  The ordinary artisan would have been motivated to modify Ahn in the above manner for the purpose of enhancing speed and improving reliability (Col. 2, Lines 64-67 of Zhang).
		Ahn as modified by Zhang explicitly fails to disclose “the first doping region being a part of the first insulating layer”; “the second doping region being a part of the second insulating layer, and the first doping region and the second doping region directly contacting each other”.
	FIG. 4C of Shimizu discloses a similar plurality of insulating layers, comprising: a first insulating layer including a first doping region including fluorine; and a second insulating layer including a second doping region including fluorine, wherein the first doping region being a part of the first insulating layer, the second doping region being a part of the second insulating layer, the first doping region and the second doping region directly contacting each other. 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Ahn, as taught by Shimizu.  The ordinary artisan would have been motivated to modify Ahn in the above manner the purpose of realizing low-threshold operation (Para. 9 of Shimizu).
				
		Regarding Claim 12


		Regarding Claim 17
		FIG. 2 of Ahn discloses the first gate electrode (125) and the second gate electrode (1551) connected to each other overlap each other via the semiconductor layer (6) disposed therebetween. 

		Regarding Claim 18
		The recitation “a hydrogen content of the semiconductor layer of the switching element is less than about 3 mol%” is only a statement of the inherent properties of the device. Modified Ahn discloses a substantially identical device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. 

		Regarding Claim 19
		FIG. 11 of Ahn discloses a first electrode (710) and a second electrode (730) of the light-generating element, overlapping the first electrode of the light-generating 

		Regarding Claim 22
		FIG. 2 of Ahn discloses the first insulating layer and the second insulating layer include silicon oxide or silicon nitride [0059, 0061]. 

Claims 3-6 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Zhang and Shimizu, in view of ICHIJO (U.S. Patent Pub. No. 2011/0309355) of record.
		Regarding Claim 3
		Ahn as modified by Zhang and Shimizu discloses Claim 1.
		Ahn as modified by Zhang and Shimizu explicitly fails to disclose “at the interface, a maximum thickness of the thickness region of the fluorine-doped first insulating layer is about 20% or more of an entire thickness of the fluorine-doped first insulating”.
	FIG. 10 of ICHIJO discloses a similar thin film transistor array panel, wherein at the interface, a maximum thickness of the thickness region of the fluorine-doped first insulating layer is about 20% or more of an entire thickness of the fluorine-doped first insulating. 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Ahn, as taught by ICHIJO.  The 
	 
		Regarding Claim 4
		FIG. 10 of ICHIJO discloses at the interface, the thickness of the first doping region is less than the entire thickness of the first insulating layer. 

		Regarding Claim 5
		FIG. 10 of ICHIJO discloses at the interface, a thickness of the second doping region is about 20% to about 100% of an entire thickness of the fluorine-doped second insulating layer. 

		Regarding Claim 6
		FIG. 10 of ICHIJO discloses at the interface, a thickness of the second doping region is less than the entire thickness of the second insulating layer. 

		Regarding Claim 13
		FIG. 10 of ICHIJO discloses a thickness of the first doping region is about 20% or more of an entire thickness of the first insulating layer. 

		Regarding Claim 14
		FIG. 10 of ICHIJO discloses at the interface, a thickness of the first doping region is less than the entire thickness of the first insulating layer.

		Regarding Claim 15
		FIG. 10 of ICHIJO discloses a thickness of the second doping region is about 20% to about 100% of an entire thickness of the second insulating layer.
	
		Regarding Claim 16
		FIG. 10 of ICHIJO discloses the thickness of the second doping is less than the entire thickness of the second insulating layer. 
	 
Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Zhang and Shimizu, in view of Yamazaki (U.S. Patent Pub. No. 2016/0111547) of record.
		Regarding Claim 10
		Ahn as modified by Zhang and Shimizu discloses Claim 1.
		Ahn as modified by Zhang and Shimizu explicitly fails to disclose “the first doping region and the second doping region each includes a silicon-hydrogen bond and a silicon-fluorine bond”.
	FIG. 1 of Yamazaki discloses a similar thin film transistor array panel, wherein the first doping region and the second doping region each includes fluorine includes a silicon-hydrogen bond and a silicon-fluorine bond. 
		It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Ahn, as taught by Yamazaki.  The 
		
		Regarding Claim 20
		FIG. 1 of Yamazaki discloses the first doping region and the second doping region each includes a silicon-hydrogen bond and a silicon-fluorine bond. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892